 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTreadway Inn of Princeton, Inc. and Rosa Cook La-cey, Johnny Cook, Eddie Cook, Etta Layton, andFlossie Fenderson. Cases 22-CA-7545-1, 22 CA-7545-2, 22-CA-7545 3. 22-CA-75454, and 22-CA-7545-5May 30, 1978DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDAI.EOn January 12, 1978, Administrative Law JudgeRalph Winkler issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andthe conclusions of the Administrative Law Judge andto adopt his recommended Order, as modifiedherein.2Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dr}) Wall Products, Inc. 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A 3. 1951). We have carefullyexamined the record and find no basis for reversing his findin.gs.Respondent further asserts in its brief that the Administrative Law Judgeerred in "ignoring" certain testimony which conflicted with his findings Asthe Board stated in Bishop and Malco, Inc., d/b/a Walker's, 159 NLRB 1159.1161 (1966), "The failure of [an Administrative Law Judge] to detail cornm-pletely all conflicts in the evidence does not mean ...that this conflictingevidence was not considered." Further, "[tlhe absence of a statement ofresolution of a conflict in specific testimony, or of an analysis of such testi-mony, does not mean that such did not occur." Stanlev Oil Compan,: In..,213 NLRB 219, 221 (1974). Finally, as the Supreme Court stated in N 1, R.B. v Pittsburgh Steamship Company, 337 U.S. 656. 659 (1949), "IT]otal rejec-tion of an opposed view cannot of itself impugn the integrity or competenceof a trier of fact." We have examined the record in light of Respondent'scontentions, and we find no merit in Respondent's exceptions in this regardFinally, Respondent contends that the Administrative Law Judge wasbiased against Respondent's witnesses, in favor of the General Counsel'switnesses, and that he had prejudged the issues before him. We have care-fully reviewed the record and Decision in light of Respondent's contentions.and conclude they are without merit. See, e.g., Super Tire Corporation. 227NLRB 949 (1977).2 In par. I(b) of his recommended Order, the Administrative Law Judgeuses the narrow cease-and-desist language, "like or related," rather than thebroad injunctive language, "in any other manner," which the Board tradi-tionally provides in cases involving unlawful discharges, such as those foundhere The discharges of the five employees involved herein for engaging inprotected concerted activities are unfair labor practices which go to the veryheart of the Act. Accordingly, we shall modify the Administrative LawJudge's recommended Order to require Respondent to cease and desist fromin any other manner infringing upon the rights guaranteed its employees hySec. 7 of the Act. N. L R.B. v. Entwistle Mfg. Co., 120 F.2d 532. 536 (( A. 4,1941); Skrl Die Casting. Inc., 222 NLRB 85 (1976).236 NLRB No. 54ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent,Treadway Inn of Princeton, Inc., Princeton, NewJersey, its officers, agents, successors, and assigns.shall take the action set forth in the said recom-mended Order, as so modified:I. Substitute the following for paragraph l(b):"(b) In any other manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights as guaranteed by Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF TIHENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NoI discharge or otherwise discrimi-nate against employees for union reasons.WE WILL NOT in any other manner interferewith the rights of employees to engage in pro-tected concerted activities, and other rights un-der the Act.WE WILL reinstate and make whole Rosa CookLacey, Johnny Cook, Eddie Cook, Etta Layton,and Flossie Fenderson for loss of earnings sincetheir discharge, with interest.TREADWAY INN OF PRINCETON, INC.DECISIONSTATEMENT OF THE CASERALPH WINKLER. Administrative Law Judge: Uponcharges filed on March 21, 1977, a complaint issued by theGeneral Counsel on May 5, 1977, and an answer by Re-spondent, a hearing was held in Newark, New Jersey. onSeptember 29 and November 23, 1977.Upon the entire record in the case, including my obser-vation of the demeanor of the witnesses, and upon consid-eration of Respondent's brief, I make the following:FINDINGS OF FACTI THE BUSINESS OF THE RESPONDENTThe Respondent, Treadway Inn of Princeton, Inc., aNew Jersey corporation, operates a motel in Princeton,530 TREADWAY INN OF PRINCETONNew Jersey. All parties agree that it is an employer withinSection 2(6) and (7) of the National Labor Relations Act,as amended.II THE LABOR ORGANIZATION INVOLVEDHotel, Motel, Bar, Restaurant and Cafeteria Employees,Local 741, herein called the Union, is a labor organizationwithin Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESAll dates herein are in 1976 unless otherwise indicated.The Union was certified in 1970 as statutory bargainingrepresentative of the employees at Respondent's Princetonfacility and it apparently retained that status through theevents in this case. The record does not show how active-if at all-the Union was during that period. In any event,Respondent filed a Representation Petition with the Boardin July (Case 22-RM-484), and the Union then began or-ganizing or reorganizing the employees. A Board-conduct-ed election on Respondent's petition was held in Septem-ber; the Union won the election and on September 13 itwas again certified as the bargaining representative.The complaint alleges that Respondent unlawfully dis-charged Rosa Cook Lacey, Johnny Cook, Eddie Cook,Etta Layton, and Flossie Fenderson on various dates inOctober. Respondent contends that it discharged Rosa La-cey and her two sons, Johnny and Eddie, because they"would not give assurances to Respondent that she and hersons would not commit any acts of physical harm againstany employee or guest of Respondent and would not inany way create any damage to the property of the Respon-dent." Respondent's contention as to Layton and Fender-son is that they quit and were not fired. Ernest Wolfingerwas the innkeeper, and Respondent agrees that housekeep-ers Janice Seely and Lois Ripperger also were statutorysupervisors at material times.The employees usually had their luncheon together in abalcony area overlooking Respondent's dining room. Onone such occasion in July, there being some 10 housekeep-ing and a few kitchen personnel present, Union representa-tives George Poulos and George Allemonos approachedthe lunching employees and solicited their interest in theUnion and they distributed union designation cards to thegroup. Employees signed the cards and returned them atthe time to the union representatives. Wolfinger ap-proached the group and told the union representatives toleave, which they did, and Wolfinger then asked the em-ployees who of their number had signed cards. One of theemployees replied that all of the employees had done so,whereupon Wolfinger commented to the group that thecards "didn't mean anything." Poulos and Allemonos meta second time with the employees in similar circumstancesat lunch several days later and Wolfinger once more cameup and told the union representatives, according to EttaLayton's credible testimony, that "we don't want you onthese premises, the next time you come on these premisesI am going to have the cops put you off." The recorddoes not show that any Inn patrons were in the balconyduring these luncheon meetings, nor is there any showingthat these meetings interfered in any other respect withhostelry operations.Lacey, meanwhile, became the principal employee or-ganizer among the Inn's housekeeping personnel and twoof four organizing meetings (apart from the mentioned lun-cheon meetings) were held at her residence in August. Jan-ice Seely, the housekeeping supervisor, left Respondent'semploy some 3 or 4 weeks after the September election,and Lois Ripperger took over Seely's housekeeper position.Seely was a wholly trustworthy witness, and she testified tothe following effect: Within a week before the electionWolfinger told her that he did not want the Union and was"very concerned" about the upcoming election, that RosaLacey was the housekeeping employee primarily responsi-ble for getting employees to vote for the Union, and that he"would like to get rid of Rosa"; that, if the Union won theelection, Respondent would change its policy of giving freelunches to employees and of not requiring them to clockout for their luncheon breaks, that he wanted Seely to findreasons for terminating Lacey and "any others" if theUnion prevailed in the election, "and that he wanted Seelyto issue warnings slips as a basis for such terminations.Respondent, upon the Union's election victory on Septem-ber 3, immediately discontinued its free lunch policy andbegan requiring employees to clock out for such period.Seely further testified that Wolfinger was "mad" becauseof the election results which he attributed to the house-keeping employees (they constituted the largest singlegroup within the bargaining unit) and that he instructedher to issue warning notices so that "eventually" he wouldbe able to fire all of these people in my [the housekeeping]department."Shortly before the election, Seely told Etta Layton thatRespondent would go "strictly by the Book" should theUnion get in, and Seely mentioned to Layton the changesin luncheon practices which Wolfinger had told Seely hewould make and that Respondent would also discontinueits practice of permitting certain employees to report forwork a half hour late in order to accommodate the schoolschedules of these employees' children.The DischargesIt should be mentioned at the outset that Respondentdoes not raise any' contention respecting the job competen-cy of any of the alleged discriminatees in this case.Flossie Fenderson and Etta Layton were maids in thehousekeeping department from February and April, re-spectively, until their respective separations on October 18and October 17. They signed union cards and attended theUnion's organizational meetings, and they were also pres-ent at the luncheon meetings when Wolfinger in effect ev-icted the union representatives.Fenderson was out sick for 3 days in October, and, incompliance with company policy, she called in each morn-ing to notify Respondent of her absence. Upon reportingfor work after her illness, Fenderson checked the employ-ees' work schedule in housekeeper Ripperger's room. Notseeing her name on the schedule, Fenderson asked Ripper-ger concerning the matter and Ripperger referred her to531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWolfinger. Wolfinger told her she was fired. Fenderson ex-plained to Wolfinger that she had called in each day of herillness and she asked the reason for her discharge. Wolfing-er gave no explanation, except to repeat, according toFenderson's credible account, "as far as he was concernedI was fired."Layton had a similar experience the previous day whenshe called Ripperger to inquire about her work schedule.Ripperger informed her that she was "no longer on sched-ule" and was fired. Ripperger gave Layton no explanationfor the discharge.'Rosa Lacey, Johnny Cook, and Eddie Cook were dis-charged on October 21. They had signed union cards andattended union organizational meetings and, as appearsabove, Wolfinger knew of Lacey's prominent role in thoseactivities. Lacey also had been union observer at the Sep-tember election.Lacey was hired as a maid; her son, Johnny, was a dish-washer and Eddie was a porter. Some time in the summer,Respondent began installing equipment to do laundrywork that previously had been sent out for servicing and,some time before the Union got in, Lacey requested thatWolfinger assign her to the laundry because a bursitis con-dition made it difficult for her to perform maid functions.Wolfinger assigned her some laundry functions and he toldher he would consider her for a full-time laundry positionand give her a raise when the laundry facility was complet-ed. About a week before the September 3 election, Wol-finger called Lacey to his office and told her that the laun-dry was almost completed and that she would get a raisewhen it was finished. Wolfinger further told Lacey, accord-ing to the latter's trustworthy testimony, "that the Unionwas trying to get in but in a small place like Treadway Innit would do more harm than good and that the things [be-nefitsj we were getting then we wouldn't get if the Uniongot in." A week or so after the election, Lacey asked Wol-finger about her raise. Wolfinger replied that no one couldget a raise until the matter of a union contract was settled.Lacey was out ill during parts of October and there wasa rumor that she was being taken off laundry work. JohnnyCook credibly testified as follows, concerning a conversa-tion he had with Wolfinger.A. I went to speak to Mr. Wolfinger, the innkeeperbecause I heard that my mother who was personallyemployed in the laundry was supposed to be put backas a maid.This would affect her pay and her physical wellbeing I thought because my mother had a condition ofbursitis and she couldn't work as a maid because ofthe cold and Treadway Inn has corridors so I askedMr. Wolfinger why did he do that and how could thatbenefit Treadway or my mother because she could notperform that duty.And he told me he was sorry but that's the way itwas and that's all, that the only explaining he gave me.Q. Proceed then.Ripperger testified that she had never fired anyone. She also testifiedthat she did not recall the circumstances of Layton's or Fenderson's separa-tion and that she did not know whether Fenderson was separated during her(Ripperger's) employment as housekeeper.A. So I personally I felt like he was trying to forcemy mother to quit because he knew she couldn't per-form that duty.When I was leaving he had a smirk or laugh on hisface and that caused some arrogance in me and I toldhim that he might be laughing now but he wouldn't belaughing later.Q. When you said it, did you raise your voice?A. No.Q. What happened after that?A. Later on that evening when I got home mymother received a phone call from Mr. Wolfinger andhe told her that she was fired that I was fired andsince she was my mother and Eddie was my brother,which are relatives they were fired also.The next day, Lacey, her two sons, and a union representa-tive went to Wolfinger's office to discuss their discharges.Wolfinger asked whether Johnny had threatened him andJohnny said he (Johnny) would not consider it a threat.Wolfinger did not request an apology, and he did not askfor any comments from either Lacey or Eddie and theymade none so far as the record shows. Wolfinger told themonly that Johnny was fired for threatening him and Laceyand Eddie because they were Johnny's relatives.Concluding FindingsNot much more need be said here. For, in my opinion,the facts set forth above-based entirely on credible testi-mony which was uncontradicted-impels the conclusionthat Respondent unlawfully terminated the five alleged dis-criminatees.The facts belie Respondent's assertion that the recordlacks proof of Respondent's union animus. Wolfinger wasopposed to the Union and he was determined to get rid ofRosa Lacey and other union adherents should the Unionwin the election. The Union did win in September, andWolfinger immediately withdrew the aforementioned em-ployee benefits, as he had said he would, and he also in-structed Seely to lay the groundwork for terminating unionsupporters. According to Respondent, union membersLayton and Fenderson quit the following month, and La-cey and her two sons were fired a few days later, purport-edly because Johnny Cook had threatened Wolfinger andbecause Lacey and Eddie Cook failed to dissociate them-selves from this "threat."Fenderson and Layton did not quit, they were fired. AndRespondent's claimed reason for discharging Lacey andher sons is patently pretextual. Considering all the circum-stances of this case, I conclude that Respondent fired allfive employees in retribution for the Union's election victo-ry and that Respondent thereby has violated Section8(a)( ) and (3) of the Act.2CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(6) and (7) of the Act.2 Respondent's other conducl was not alleged to have violated the Act asit occurred before the cutoff period under Sec. 10b)532 TREADWAY INN OF PRINCETON2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By discharging Rosa Cook Lacey, Johnny Cook, Ed-die Cook, Etta Layton, and Flossie Fenderson, Respon-dent has violated Section 8(a)( ) and (3) of the Act.4. The foregoing unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(l) and (3) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action, including reinstatingthe aforementioned five discriminatees and making themwhole, in order to effectuate the policies of the Act. Allbackpay computations shall be in accordance with F. W.Woolworth Company, 90 NLRB 289 (1950). and FloridaSteel Corporation, 231 NLRB 651 (1977). (See, generally,Isis Plumbing & Heating Co., 138 NLRB 716 (1962).)Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER3The Respondent, Treadway Inn of Princeton, Inc.,Princeton, New Jersey, its officers, agents. successors, andassigns, shall:I. Cease and desist from:3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions. and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, he adopted bh the Board and becomeits findings, conclusions. and Order, and all objections thereto shall hedeemed waived for all purposes(a) Discharging or otherwise discriminating against em-ployees for union considerations.(b) In any like or related manner interfering with, re-straining. or coercing its employees in the exercise of theirrights as guaranteed by Section 7 of the Act.2. 'Take the following affirmative action which is neces-sarv to effectuate the policies of the Act:(a) Offer Rosa Cook Lacey, Johnny Cook, Eddie Cook,Etta Layton, and Flossie Fenderson reinstatement to theirformer jobs or, if those jobs no longer exist, to substantiallyequivalent positions. without prejudice to their seniority orother rights and privileges, and make them whole, as setforth in "The Remedy" section, above, for any loss of earn-ings suffered as a result of the discrimination against them.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Post at its Inn in Princeton, New Jersey, the attachednotice marked "Appendix." 4 Copies of said notice, onforms provided by the Regional Director for Region 22,after being duly signed by Respondent, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that the notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 22, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.In the event that this Order is enforced by a Judgment of a UnitedStates (Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational ,ahbor Relations Board."533